By the Court.

Lyon, J.,
delivering the opinion.
1. Whether Newton McDill was authorized to sign the name of plaintiff in error to the note sued on, as security for the said McDill, so as to charge the plaintiff in error with payment, was a question for the consideration of the jury solely. That was the issue that they were 4o try. The evidence of Charles II. Smith, read to them on the part of defendant, in support of that proposition, was sufficient to let the note go to the jury to be considered by them in connection with that evidence. The Court below, therefore, properly overruled the objection to its admissibility.
2. Was the verdict strongly and decidedly against the weight of evidence? We think not. In the conversation that occurred between McDill and plaintiff in error, in the presence of the witness — the note in controversy being before the parties — McDill said to plaintiff in error: “Why, Stephen, I’ve got your letter now, and you know you wrote me to sign your name to that note” — the one in suit — to which McGinnis replied, “ I know, Newton, you wrote me that you could get further time on the Charleston debt if I would sign with you, but you never named such an amount as that. I thought it was some debt of two or three hundred dollars, and I virote you to sign my name.” Here was a plain, open, and unqualified admission that McDill, the principal, had made application to him to sign his name to this identical debt, for the purpose of getting further time on it, and that he had authorized McDill to sign his name thereto. How much stronger evidence could have been given of McDill’s authority to make the signature? It is true, that'McGinnis said, in giving that authority, that he thought the debt was a much smaller one, but he did not pretend that he made any such limitation, or qualification, in his written authority to sign his name to that note. And if he honestly *35thought at the time, that the debt was a much smaller one such thought cannot save him from the effect of an open and unqualified authority to McDill to make the signature for him. But the testimony does not end here. McDill replies to McGinnis: “Well, Stephen, I did not write you any amount at all, and you know I’ve been signing your name for several years as my security, whenever I needed security, and you know you authorized me to do it, and you never objected before.” McGinnis said, in reply to this whole statement, from beginning to end, “ Well, Newton, that’s so,” etc.
One of the tests for determining whether a signature to a paper of this kind is authorized or not, is this: Would the party actually signing the name of the third person, in an indictment, be guilty of forgery ? Try this case by that test, and would it be possible to legally convict McDill of forgery in signing the name of McGinnis to that note, as his security on the same? No one would, for a moment, hesitate in saying that he could not be — and why ? Because McGinnis authorized him to do so. Yet it is either McGinnis’ act, and must be so treated, or McDill is guilty of forgery. In any point of view that we look at this case, the verdict of the jury is not strongly and decidedly against the weight of evidence, but it is well supported by the evidence, any other verdict would have been against the evidence.